Title: To George Washington from Tobias Lear, 23 February 1796
From: Lear, Tobias
To: Washington, George


          
            Charlestown [Va.; now Jefferson County, W.Va.]Feby 23d 1796
            My dear Sir,
          
          I have the pleasure to inform you that I yesterday closed the bargain, on account of the United States, for the two tracts of land at the junction of the Rivers Potomac and Shanandoah, for the sums which the proprieters proposed to sell them last fall, and with some circumstances respecting the Reservations on the ferry tract, more advantageous to the public than were then proposed. I set off for home tomorrow and will immediately on my arrival there communicate the particulars relative to this business.
          Whenever the United States commence their operations on this spot, the agency of some person well acquainted with the best mode of managing and conducting water to advantage in so large a stream as the Shanandoah will probably be wanting, Colo. Bull, with whom you are acquainted, has desired that you may be informed of his readiness to render services in this way, should his attention be required; and the experience which he has had in matters of this kind relative to dams, Races &c. will, in all probability, be useful. I have therefore taken the liberty of mentioning the circumstance to you, that the public may avail themselves of his services should they be required. With sentiments of the purest respect & attachment, I have the honor to be, my dear sir, Your Affectionate friend & obliged servant
          
            Tobias Lear
          
        